Citation Nr: 0514971	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  98-00 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
tinnitus, currently rated as 10 percent disabling, including 
separate ratings for right-sided and left-sided tinnitus.

2.  Entitlement to a schedular or extraschedular disability 
rating for bilateral hearing loss in excess of 10 percent 
from November 29, 1996, to June 3, 2002; in excess of 20 
percent from June 4, 2002, to June 25, 2003; and in excess of 
30 percent from June 26, 2003, to the present.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

  


WITNESSES AT HEARINGS ON APPEAL

Appellant and D.M.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1965.

This appeal is from July 1997 and February 2001 rating 
decisions of the Department of Veterans Affairs (VA) 
Milwaukee, Wisconsin, Regional Office (RO) serving as the 
agency of original jurisdiction (AOJ) in this case.

The Board will defer action on the tinnitus issue in this 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  The 
United States Department of Veterans Affairs (VA) disagrees 
with the Court's decision in Smith and is seeking to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.

The Board will also defer action on the TDIU issue, because 
it is inextricably intertwined with the increased rating 
issue.  It would be premature to decide the TDIU issue before 
resolving all of the other rating issues in this appeal.  The 
Board will resume consideration of the TDIU issue when it 
resumes consideration of the tinnitus issue.

The veteran submitted a statement dated March 7, 2003, in 
essence asserting he has central auditory processing disorder 
(CAPD), which contributes to his difficulty communicating, 
i.e., understanding spoken language.  He requested that VA 
test him for CAPD.

The AOJ construed the matter as a discrete claim for service 
connection, despite the veteran's protest that it should be 
adjudicated as an element of his impaired hearing disability.  
The AOJ denied a claim for service connection for CAPD and 
notified the veteran by August 20, 2003, letter of the denial 
and of his appellate rights.  He did not initiate an appeal 
prior to August 20, 2004.  

In April 2005, the Board received the veteran's statement and 
enclosed medical literature about CAPD.  The literature 
appears to identify CAPD as a central nervous system 
cognitive disorder, not a hearing disorder.

The Board agrees with the AOJ assessment that the veteran has 
a discrete claim for service connection for CAPD.  In light 
of the August 2003 rating decision, the material received in 
April 2005 can reasonably be construed as an application to 
reopen the matter of entitlement to compensation for CAPD.  
The claim is referred to the AOJ for appropriate action.

The veteran's assertion notwithstanding, the material 
submitted to the Board in April 2005 is not pertinent to the 
rating of auditory acuity as defined by VA regulation.  See 
38 C.F.R. §§ 3.385, 4.85, 4.85 and Tables VI, VIA, VII, 4.86, 
4.87 (2004).  Whereas the evidence is not pertinent to any 
issue decided herein, the Board will not review the material 
in conjunction with this decision.  It is referred to the 
AOJ.  69 Fed. Reg. 53807, 53,808 (Sep. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)).


FINDINGS OF FACT

1.  The chief of the VA audiology clinic that tested the 
veteran's hearing from November 1996 and June 1999 did not 
certify that speech difficulties or inconsistent speech 
audiometry scores made the use of both puretone average and 
speech discrimination inappropriate for evaluating the 
veteran's auditory acuity.

2.  Tests of right ear puretone thresholds and speech 
discrimination of March 1997, April 1997, August 1998, 
November 1998, March 2000, December 2002, and August 2004 
produced average puretone thresholds of 65 decibels (dB), 65 
dB, 63 dB, 64 dB, 65 dB, 74 dB, and 83 dB, respectively, and 
Maryland CNC speech discrimination scores of 84 percent (%), 
86%, 92%, 80%, 86%, 88%, and 80%, respectively.

3.  Tests of left ear puretone thresholds and speech 
discrimination of March 1997, April 1997, August 1998, 
November 1998, and March 2000, December 2002, and August 2004 
produced average puretone threshold of 71 dB, 68 dB, 68 dB, 
68 dB, 68 dB, 72 dB, and 75 dB, respectively, and Maryland 
CNC speech discrimination scores of 80%, 84%, 80%, 92%, and 
86%, 92% and 88%, respectively.

4.  The December 2002 and August 2004 puretone threshold 
tests produced measurements s and speech discrimination 
produced left-ear findings of 20 dB at 1000 Hertz and 75 dB 
at 2000 Hertz, and of 25 dB at 1000 Hertz and 75 dB at 2000 
Hertz, respectively; no other puretone testing of record 
shows a threshold of 30 dB or less at 1000 Hertz 
simultaneously with a threshold of 70 dB or more for either 
ear.

5.  In February 2001, the Director, Compensation and Pension 
Service, authorized an extraschedular 10 percent rating for 
bilateral hearing loss, which the AOJ implemented effective 
November 29, 1996, until June 4, 2002, the date the AOJ 
staged the schedular rating from 0 percent to 10 percent.

6.  The 10 percent extraschedular rating for bilateral 
hearing loss effective from November 29, 1996, to June 3, 
2002, compensated the veteran for the average earning 
capacity impairment above the schedular noncompensable level 
due to his hearing loss.

7.  Application of the rating schedule for impairment of 
audio acuity became practical with the advent of a 
schedularly compensable hearing loss disability.


CONCLUSIONS OF LAW

1.  Schedular disability ratings for bilateral hearing loss 
in excess of 0 percent from November 29, 1996, to June 3, 
2002; in excess of 20 percent from June 4, 2002, to June 25, 
2003; and in excess of 30 percent from June 26, 2003, to the 
present are not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, 4.87, Table VI, Table VIa, Table 
VII, 4.87a, Diagnostic Code 6100 (1996); 38 C.F.R. §§ 4.85, 
Table VI, Table VIA, Table VII, 4.86, 4.87, Diagnostic Code 
6100 (2004).

2.  An extraschedular rating greater than 10 percent from 
November 29, 1996, to June 3, 2002, is not warranted.  
38 C.F.R. § 3.321(b)(1) (2004).

3.  An extraschedular rating above and beyond the schedular 
rating in effect from June 4, 2002, to June 25, 2003 or from 
June 26, 2003, to the present is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Staged Ratings

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO has staged the rating of the veteran's hearing loss as 
a result of readjudication with each submission of evidence 
and based on a final review of the entire evidence of record 
prior to transmittal to the Board, as seen in September 2004 
supplemental statement of the case.  The appellant has argued 
the merits of the claim coincident with each submission of 
evidence and subsequent rating.  The Board now reviews the 
staged ratings without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 389 (1993).

II.  Schedular Rating of Bilateral Hearing Loss

In review of disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

A.  Selection of Rating Criteria

The rating criteria for impairment of auditory acuity, i.e., 
hearing loss, were amended effective in June 10, 1999.  See 
64 Fed. Reg. 25,206 (May 11, 1999).  The regulations were 
unchanged for many years before 1999.  For the period under 
review prior to the date of the amendments, this decision 
cites to the pertinent sections of the edition of the Code of 
Federal Regulations in publication when the veteran filed his 
claim.  See 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a, Tables and 
diagnostic codes therein (1996).  For the period under review 
subsequent to the amendments, citation is to the current 
pertinent edition of the Code of Federal Regulation.  See 
38 C.F.R. §§ 4.85, 4.86, 4.87, Tables and diagnostic codes 
therein (2004).  The objective criteria for the several 
levels of disability rating did not change with the 
amendments.  The changes salient to the veteran's case were 
in 38 C.F.R. § 4.85, which in 1996 provided that Table VIa, 
discussed below, was for application only when the Chief of 
the Audiology Clinic certified that language difficulties or 
inconsistent speech audiometry scores made the use of both 
puretone average and speech discrimination inappropriate [to 
measure impairment of audio acuity].  38 C.F.R. § 4.85(c) 
(1996) (emphasis in original).  The amendment authorized the 
examiner, rather than only the chief of the audiology clinic, 
to certify that the use of speech discrimination test is not 
appropriate, permitting application of Table VIA [sic].  Use 
of Table VIA also became required when certain objective 
criteria were met.  38 C.F.R. § 4.85(b) (2004).  Those 
criteria are discussed below.

Neither the chief of the audiology clinic nor any examiner 
has ever indicated that language difficulties or inconsistent 
speech audiometry, nor anything else ever disqualified speech 
discrimination as a basis for evaluating the veteran's 
hearing.  Consequently, Table VIA was not applicable to the 
veteran's case until the December 2002 audiology examination 
showed the objective criteria of application of that table 
without chief or examiner certification.  Under these 
circumstances, there is no reason to prefer the older 
criteria past the effective date of the newer criteria.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This decision 
will apply the newer criteria from their effective date, 
which is done without adverse retroactive effect.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

B.  Application of Rating Criteria

Compensation ratings for impaired hearing are derived from 
the application in sequence of two tables.  See   38 C.F.R. 
§ 4.87a, Table VI or VIa and Table VII (1996); 38 C.F.R. 
§ 4.85(h), Table VI or VIA and Table VII (2004).  In either 
edition, Table VI correlates the average puretone threshold 
with the ability to discriminate speech.  The average 
puretone threshold is the sum of the thresholds, measured in 
decibels (dB), at 1000, 2000, 3000, and 4000 Hertz (Hz) 
divided by four.  Speech discrimination, expressed as a 
percentage of words recognized, is based on use of the 
Maryland CNC word list.  The table applied to the data 
provides a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  If 
the veteran cannot accomplish the speech discrimination 
because of a language impediment, or if there is 
inconsistency in the speech audiometry, or other exceptional 
characteristics of his or her hearing, see 38 C.F.R. 
§ 4.85(c) (1996); 38 C.F.R. §§ 4.85(c), 4.86 (2004), table 
VIa is used, producing a roman numberal based on puretone 
threshold only.  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI or VIa.  See 
38 C.F.R. § 4.85(b) (1996); 38 C.F.R. § 4.85(e) (2004).

Under the newer version of the regulations, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(a) (2004).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b) (2004).

The veteran testified at the AOJ to a hearing officer in 
March 1997and May 1998, and to the undersigned in June 1999 
as to the extent of social and occupational impairment he 
attributes to his hearing loss.  He has submitted lists of 
his employment and reasons for termination of various jobs as 
evidence of the occupational effect of his hearing 
impairment.  See 38 C.F.R. §§ 4.2, 4.10 (2004).  His 
sincerity is not in question.  Many factors can contribute to 
one's subjective sense of his hearing acuity.  The objective 
data has greater probative value than his subjective sense of 
his hearing acuity for the purpose of applying the rating 
schedule.  The veteran's testimony may not serve to establish 
entitlement to a particular schedular rating, because ". . . 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The disability rating results from the application of a 
formula to the data.  It is objective and the disability 
rating is assigned as prescribed by regulation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1996 & 2004).

Tests of right ear puretone thresholds and speech 
discrimination of March 1997, April 1997, August 1998, 
November 1998, March 2000, December 2002, and August 2004 
produced average puretone thresholds of 65 decibels (dB), 65 
dB, 63 dB, 64 dB, 65 dB, 74 dB, and 83 dB, respectively, and 
Maryland CNC speech discrimination scores of 84 percent (%), 
86%, 92%, 80%, 86%, 88%, and 80%, respectively.

[It must be noted that the August 1998 VA examination report 
included a patent error regarding puretone thresholds of the 
right ear, reporting 62.5 dB as the puretone threshold 
average of 20 dB at 500 Hz, 20 dB at 1000, 35 dB at 2000 Hz, 
and 100 dB at 4000 Hz, omitting the finding for 3000 Hz.  The 
arithmetic average of these values is 43.75 dB (20 + 20 + 35 
+ 100)/4 = 43.75).  The graph of the puretone audiometry in 
the report shows the values were correctly reported, and the 
omitted value, 3000 Hz, was 95 dB.  The average puretone 
threshold of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz is 62.5 
dB (20 + 35 + 95 + 100)/4 = 62.5), as the examiner reported.  
Whereas the examiner reported the correct puretone threshold 
average for rating purposes, confirmed by the audiograph, 
there is no reason to reject the examination for rating 
purposes.]

Tests of left ear puretone thresholds and speech 
discrimination of March 1997, April 1997, August 1998, 
November 1998, and March 2000, December 2002, and August 2004 
produced average puretone threshold of 71 dB, 68 dB, 68 dB, 
68 dB, 68 dB, 72 dB, and 75 dB, respectively, and Maryland 
CNC speech discrimination scores of 80%, 84%, 80%, 92%, and 
86%, 92% and 88%, respectively.

Applying Table VI to all of this data, the following values 
are derived: For March 1997, the right and left ears were III 
and IV, respectively; April 1997, III and III; August 1998, 
II and IV; November 1998, IV and II; March 2000, III and III; 
December 2002, III and II; and August 2004, V and III.

Applying the Table VI values to Table VII, all tests were 
commensurate with a noncompensable schedular rating until the 
August 2004 test, which showed a 10 percent disability.

The December 2002 and August 2004 tests produced 1000 Hz and 
2000 Hz puretone thresholds that required use of table VIA, 
with the tabular value raised one Roman numeral.  The raised 
values applied to Table VII yielded a 20 percent disability 
based on the December 2002 test and a 30 percent disability 
based on the August 2004 test.  38 C.F.R. § 4.85(h) Table 
VII, Diagnostic Code 6100 (2004).

An August 1998 outpatient audiology examination reported data 
for puretone thresholds only, which averaged 65 dB of the 
right ear and 69 dB for the left ear.  Whereas there is no 
suggestion in the record that speech audiometry was not 
usable so as to permit application of Table VIa, 38 C.F.R. 
§ 4.85(c) (1996), the test cannot support a compensable 
schedular rating at that time.

A June 2002 outpatient audiology note reported decreased low 
frequency acuity, but did not report the raw data.  The AOJ 
cured this deficiency by awarding the 30 percent rating based 
on the December 2002 examination effective the date of the 
outpatient report of a decrease in low frequency puretone 
thresholds.  The Board will not speculate whether the June 
2002 data were commensurate with a higher rating than was 
indicated by the December 2002 tests.

Finally, magnetic resonance imaging of February 1996 and 
August 2003 was negative and uninformative about the severity 
of the veteran's hearing loss.  A November 2003 outpatient 
note reported that brainstem auditory evoked responses (BAER) 
tests (used to distinguish between neural and cochlear causes 
of hearing loss) were technically unsatisfactory.  They were 
not redone.  These tests presumably were done for treatment 
purposes, not for rating purposes.  Whereas the veteran's 
disability is rated based on auditory acuity for speech 
without regard to cause, the results of the tests would be 
immaterial to rating his disorder regardless of their 
findings.  There is no reason to have them repeated.

In sum, the preponderance of the evidence is that the correct 
schedular ratings for the veteran's hearing loss are 0 
percent from November 29, 1996, to June 3, 2002; 20 percent 
from June 4, 2002, to June 25, 2003; and 30 percent from June 
26, 2003.

III.  Extraschedular Rating

During pendency of this appeal, the Board remanded the case 
for the AOJ to submit the claim to a VA officer authorized to 
award an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) 
(2004).  The Boar made a preliminary finding that the 
evidence was sufficient for submission for extraschedular 
rating, but the Board cannot award such a rating in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
February 2001, the Director, VA Compensation and Pension 
Service, authorized a 10 percent extraschedular rating for 
the veteran's hearing loss, and the AOJ implemented the award 
effective from the effective date of service connection, 
November 29, 1996.  Subsequently, objective data showed 
entitlement to 20 and then 30 percent schedular ratings, 
which the AOJ awarded effective June 4, 2002, and June 26, 
2003, respectively.

The matter is now before the Board to decide two questions 
that arise when an extraschedular rating is awarded while an 
appeal from a staged rating is pending: First, whether the 10 
percent extraschedular rating is sufficient.  Second, whether 
the extraschedular rating endures past the effective date of 
a schedular rating.

Regulation provides:

General rating considerations.  (a) Use 
of rating schedule.  The 1945 Schedule 
for Rating Disabilities will be used for 
evaluating the degree of disabilities in 
claims for disability compensation 
. . . .The provisions contained in the 
rating schedule will represent as far as 
can practicably be determined, the 
average impairment in earning capacity in 
civil occupations resulting from 
disability.

(b) Exceptional cases-(1) Compensation.  
Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(a), (b)(1) (2004).  This rule was the same 
when the veteran filed his claim in November 1996.

VA Director, Compensation and Pension service set forth a 
detailed analysis of the evidence of record, considering the 
veteran's testimony, his multiple explanatory letters, his 
lists of prior employers with commentary on the reasons for 
termination, the July 1998 and January 2000 reports of former 
employers, and the medical evidence of record.  The Director 
concluded that the evidence showed that the veteran had and 
left many jobs for a variety of reasons, including 
interference with employment by his hearing impairment, but 
the veteran's statements, including his reports of 
reemployment by several employers, showed his hearing 
impairment could not have been the sole interference with his 
employment.  The Director reasoned, persuasively, that an 
employer would not have rehired him if his hearing were the 
sole reason for prior termination, because his hearing did 
not later improve.  The Director concluded that the amount of 
interference with his employment due to his service-connected 
hearing loss was not "marked," but that it had interfered 
with his employment beyond the noncompensable level.  The 
Director authorized the 10 percent extraschedular rating as 
adequate compensation, together with the compensation for 
tinnitus, for the interference with his employment due to 
hearing loss.

The veteran testified that all of his losses of employment 
have been due to his difficulty communicating with others on 
the job.  His employment history of April 1998 shows numerous 
jobs terminated for reasons having nothing to do with his 
hearing loss.  He lost many because of events related to the 
business of the employer, others were apparently taken as 
temporary.  Some he apparently voluntarily terminated because 
of his discomfort due to noise, but that is not the same as 
marked interference with employment because of impaired 
auditory acuity, which is defined as "the organic hearing 
loss for speech."  38 C.F.R. § 4.87 (1996).  He does not 
explain how his hearing loss caused marked interference with 
his self-employment.  The Board concludes that the Director 
exercised his discretion to authorize an extraschedular 10 
percent rating even though the veteran's hearing loss did not 
markedly interfere with his employment.  The Board cannot 
award a higher extraschedular rating in the absence of marked 
interference with employment due to hearing loss.  The 
extraschedular 10 percent is surely commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected hearing loss from November 29, 1996, to 
June 3, 2002.  38 C.F.R. § 3.321(b) (2004).

Extraschedular ratings are awarded when an exceptional or 
unusual disability picture renders impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2004).  In this case, the Director, 
Compensation and Pension Service authorized the 10 percent 
rating because he determined that the disability picture 
rendered impractical the regular schedular standard, which 
provided for a noncompensable rating.

When the veteran's hearing loss became commensurate with a 
schedular rating of 20 percent, the grounds for the 
extraschedular award ceased to exist.  The extraschedular 10 
percent was to compensate the veteran for the average earning 
capacity impairment due to his hearing loss.  Once he 
obtained a schedular 20 percent rating, the 20 percent rating 
subsumed the extraschedular 10 percent disability rating, 
because it became practical to apply the regular schedular 
standards to achieve compensation commensurate with the 
average impairment in earning capacity caused by hearing 
impairment of the severity of the veteran's.  Consequently, 
no extraschedular rating is warranted from June 4, 2002, to 
the present.

IV.  Duty to Notify and To Assist

The instant claim predated the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002).  Consequently, advise and assistance 
to the veteran predating the Act did not inform the veteran 
of his rights to assistance and of his and VA's relative 
duties to produce information and evidence as later mandated 
by the VCAA.  Subsequent notice to the veteran cured this 
defect.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Mayfield v. Nicholson, No. 02-1077, slip 
op. at 25 (U.S. Vet. App. Apr. 14, 2005).

VA notified the veteran of the information and evidence 
necessary to establish entitlement to a higher schedular or 
extraschedular rating for hearing loss in a statement of the 
case (SOC) in September 1997, which provided the rules for 
entitlement.  A supplemental statement of the case (SSOC) of 
January 1998 added to the notice regarding extraschedular 
rating by discussing the distinctions between the facts in 
the veteran's case and facts characteristic of extraschedular 
entitlement.  An SSOC of April 1998 refined the notice of the 
information and evidence necessary to substantiate 
entitlement to a higher rating by responding to the veteran's 
argument about application of the rating schedule.  The 
November 1998 SSOC further discussed the grounds of schedular 
and extraschedular rating, showing the specific evidence 
lacking to substantiate the veteran's claim.  The January 
1999 SSOC added detail on the rules governing the frequencies 
and speech measured and speech tests used to evaluate hearing 
loss, likewise the April 1999 SSOC.  The AOJ's letter of 
December 1999 identified and requested specific evidence 
necessary to substantiate, in pertinent part, the 
extraschedular element of the claim, and specifically 
assigned to the veteran the burden of producing certain 
information and evidence.  The February 2001 SSOC provided 
the amended regulations governing hearing loss and discussed 
the deficiencies in the evidence.  The January 2003 SSOC 
notified the veteran of the information and evidence 
necessary to obtain a rating yet higher than the 20 percent 
rating awarded in January 2003.  The veteran's responses 
throughout the claims process, including his arguments why 
the rating criteria should be other than they are, have shown 
his detailed actual knowledge of the information and evidence 
necessary to substantiate his claim.

In August 2003, the AOJ provided the veteran a letter 
tailored to the requirements of the VCAA.  It identified the 
information and evidence necessary to substantiate the claim, 
advised the veteran of his and VA's respective obligations in 
completing the record necessary to adjudicate the claim, and 
it advised him of his ultimate responsibility to produce 
evidence to substantiate his claim (other than federal 
records).  38 C.F.R. § 3.159(b) (2004).  The notice of his 
ultimate responsibility to produce evidence cannot logically 
be read to exclude evidence in the veteran's possession; 
consequently, the veteran was on notice to produce any 
evidence he had.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran's September 2003 statement and 
submission shows he had time and opportunity to respond and 
to assist with the prosecution of his claim.  VA has 
discharged its duty to notify the veteran of information and 
evidence necessary to substantiate his claim and of his and 
VA's respective burdens in that process.  38 U.S.C.A. 
§ 5103(a) (2002); 38 C.F.R. § 3.159(b) (2004).

VA obtained all of the evidence of which it had notice and 
that the veteran authorized VA to obtain.  It sought records 
from Social Security Administration and from certain of the 
veteran's past employers.  It examined the veteran 
repeatedly.  The AOJ notified the veteran in SSOC's of 
failures to obtain evidence, and the veteran submitted a 
statement to the Board in March 2005, see Introduction, 
supra, in which he reported his actual knowledge of the AOJ's 
failure to obtain copies of the BAER studies done in 2003.  
VA has discharged its duty to assist the veteran to obtain 
evidence in support of his claim and to notify his of failure 
to obtain evidence.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c), (e) 92004).


ORDER

A schedular or an extraschedular disability rating for 
bilateral hearing loss in excess of 10 percent from November 
29, 1996, to June 3, 2002; in excess of 20 percent from June 
4, 2002, to June 25, 2003; and in excess of 30 percent from 
June 26, 2003, to the present is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


